Title: To John Adams from Oliver Wolcott, Jr., 17 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Treasury Department October 17th. 1798.

The Secretary of the Treasury in Obedience to the command of the President of the United States respectfully submits the following Report.
That the facts stated in the petitions of Robert Wanton herewith transmitted, praying for the pardon of an offence committed by him against the Revenue Laws of the United States are verefied by the Letter of the Collector for the District of Boston and Charlestown also transmitted, dated the 27th. of September 1798, and that in the opinion of the Secretary the said Robert Wanton is a suitable object for the clemency of the President.
All which is respectfully / Submitted by
Oliv WolcottSecy of the Treasy.